Exhibit 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (this “Agreement”) is made as of this 7th
day of January, 2011, by and between Global Aviation Holdings Inc., a Delaware
corporation (the “Employer”), and Jeffrey P. Sanborn, a resident of the State of
Georgia (the “Executive”).

 

Introduction

 

Executive and Global Aero Logistics Inc., predecessor in interest to the
Employer, previously entered into that certain Amended and Restated Employment
Agreement effective as of January 1, 2009 (the “Employment Agreement”) and
Executive continues to be employed by the Employer pursuant to the terms of the
Employment Agreement.  Executive previously indicated a desire to retire
voluntarily effective as of a date earlier in the 2010 calendar year but has
extended his period of employment through the date hereof at the request of the
Employer to work on strategic projects as well as to facilitate a transition of
Executive’s duties and responsibilities to his successor.  The parties now
mutually desire to enter into this Agreement for the purpose of terminating the
Employment Agreement and the employment relationship between the parties on
mutually satisfactory terms.

 

NOW, THEREFORE, in consideration of the premises and terms and conditions
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                       Termination of Employment
Relationship.  The Employment Agreement and the employment relationship between
the parties is hereby terminated effective as of the close of business on
January 7, 2011 (the “Termination Date”).  The parties acknowledge that
Executive’s termination from employment will result in a “separation from
service” as defined in Section 409A of the Internal Revenue Code and further
acknowledge that the circumstances of the termination of the employment
relationship are not expressly contemplated by the terms of the Employment
Agreement.  Executive further agrees that he has resigned as an officer of the
Employer as of the Termination Date.

 

2.                                       Effective Date.  This Agreement shall
be effective as of the Termination Date.

 

3.                                       Consideration.  In consideration of
Executive’s accommodation to the Employer by extending his period of service and
in exchange for the release of claims and other covenants provided herein, the
Employer will provide Executive with:

 

a.                                       a lump sum cash payment of Two Hundred
Seventy-Five Thousand Dollars ($275,000.00) to be paid within thirty (30) days
following the Executive’s execution of this Agreement; and

 

b.                                      a lump sum cash payment equal to the
amount of the annual bonus, if any, that would otherwise have been paid to the
Executive pursuant to the terms of the Employer’s 2010 Short Term Incentive Plan
with such amount to be paid at the same time as bonuses are generally paid under
such plan but in no event later than December 31, 2011.

 

Whether or not Executive executes this Agreement, the Employer will pay
Executive any and all wages for all hours worked up to and through the
Termination Date within the appropriate time frame required by applicable law. 
If Executive fails or refuses to execute this Agreement, or if

 

--------------------------------------------------------------------------------


 

Executive revokes this Agreement as provided herein, Executive will not be
entitled to the consideration set forth in this Section.

 

4.                                       Release.

 

a.                                       In consideration of the amounts being
paid to the Executive in Section 3 above, Executive, for himself, his attorneys,
heirs, executors, administrators, successors and assigns, fully, finally and
forever releases and discharges the Employer, all parent, subsidiary and/or
affiliated companies, as well as its and their successors, assigns, officers,
owners, directors, agents, representatives, attorneys, and employees (all of
whom are referred to throughout this Agreement as the “Employer” or the
“Releasees”), of and from all claims, demands, actions, causes of action, suits,
damages, losses, and expenses, of any and every nature whatsoever, as a result
of actions or omissions occurring through the date Executive signs this
Agreement.

 

Specifically included in this waiver and release are, among other things, any
and all claims related to any severance pay plan, any and all claims related to
Executive’s employment and separation from employment or otherwise, including
without limitation:  (1) Title VII of the Civil Rights Act of 1964, as amended
by the Civil Rights Act of 1991; (2) the Americans with Disabilities Act, as
amended; (3) 42 U.S.C. § 1981; (4) the Age Discrimination in Employment Act (29
U.S.C. §§ 621-624); (5) 29 U.S.C. § 206(d)(1); (6) Executive Order 11246;
(7) Executive Order 11141; (8) Section 503 of the Rehabilitation Act of 1973;
(9) Employee Retirement Income Security Act (ERISA); (10) the Occupational
Safety and Health Act; (11) the Worker Adjustment and Retraining Notification
(WARN) Act; (12) the Family and Medical Leave Act; (13) the Ledbetter Fair Pay
Act; and (14) other federal, state and local discrimination laws, including
those of the State of Georgia.

 

Executive further acknowledges that Executive is releasing, in addition to all
other claims, any and all claims based on any tort, whistle-blower, personal
injury, defamation, invasion of privacy or wrongful discharge theory;
retaliatory discharge theory; any and all claims based on any oral, written or
implied contract or on any contractual theory (including the Employment
Agreement); any claims based on a severance pay plan; and all claims based on
any other federal, state or local Constitution, regulation, law (statutory or
common), or other legal theory, as well as any and all claims for punitive,
compensatory, and/or other damages, back pay, front pay, fringe benefits and
attorneys’ fees, costs or expenses.

 

b.                                      The release in this Agreement does not
apply to (1) base salary accrued (whether or not paid) up to the Termination
Date, (2) the Employer’s obligations in Section 9 of this Agreement, (3) subject
to applicable law, all benefits and awards which pursuant to the terms of any
employee benefit plans were earned on or before the Termination Date including
the exercise or settlement, as applicable, of any vested equity incentives
previously granted to Executive, and (4) unreimbursed business expenses incurred
prior to the Termination Date for which Executive is entitled to reimbursement
under the Employer’s policies.  Finally, the above release does not waive claims
that Executive could make, if available, for unemployment or workers’
compensation or claims that cannot be released by private agreement.

 

5.                                       Advice of Counsel / Consideration and
Revocation Periods.  Executive hereby acknowledges and agrees that this
Agreement and the termination of Executive’s employment and all actions taken

 

2

--------------------------------------------------------------------------------


 

in connection therewith are in compliance with the Age Discrimination in
Employment Act and the Older Workers Benefit Protection Act and that the
releases set forth herein shall be applicable, without limitation, to any claims
brought under these Acts.

 

Executive acknowledges that he has been and is hereby advised by the Employer to
consult with an attorney in regard to this matter. Executive understands that
Executive is responsible for the costs of any such legal services incurred in
connection with such consultation.

 

Executive further acknowledges that Executive has been given more than
twenty-one (21) days from the time that Executive receives this Agreement to
consider whether to sign it.  Executive shall have seven (7) days from the date
Executive signs this Agreement to revoke the Agreement.  To revoke, Executive
must ensure that written notice is delivered to Mark M. McMillin, General
Counsel, Global Aviation Holdings, Inc., 101 World Drive, Peachtree City,
Georgia  30269 by the end of the day on the seventh calendar day after Executive
signs this Agreement.  If Executive does not revoke this Agreement within seven
(7) days of signing, this Agreement will become final and binding on the day
following such seven (7) day period.

 

6.                                       Non-Admission.  This Agreement shall in
no way be construed as an admission by the Employer that it has acted wrongfully
with respect to Executive or any other person or that Executive has any rights
whatsoever against the Employer.  The Employer specifically disclaims any
liability to or wrongful acts against Executive or any other person on the part
of itself, its employees or its agents.

 

7.                                       No Filing of Claims.  Executive
represents and warrants that Executive has not filed, nor assigned to others the
right to file, nor are there currently pending, any complaints, charges, claims,
grievances, or lawsuits against Employer with any administrative, state,
federal, or governmental entity or agency or with any court.  Nothing herein is
intended to or shall preclude Executive from filing a complaint and/or charge
with any appropriate federal, state, or local government agency or cooperating
with said agency in its investigation.  Executive, however, shall not be
entitled to receive any relief or recovery in connection with any complaint or
charge brought against the Employer, without regard as to who brought said
complaint or charge.

 

8.                                       Non-Disparagement.

 

a.                                       By the Executive.  Executive promises
that Executive will not, from and after the date of execution of this Agreement,
directly or indirectly, in any capacity or manner, make, cause, encourage or
assist to be made any statements, comments, or remarks, whether oral, in
writing, or electronically transmitted, which might reasonably be considered to
be derogatory, defamatory or critical of, or negative towards, or to malign,
harm, defame, disparage or damage the reputation of any of the Releasees. 
Executive agrees not to make any statements about any of the Releasees to anyone
(including without limitation the press, any newspaper, magazine, radio station,
television station, website, blog, or chat room) without the prior written
consent of the Employer.  Nothing contained in this Section is intended to
prevent Executive from (1) complying with the requirements and policies of any
federal or state agency, (2) cooperating with any investigation or request for
information from any state or federal government agency, or (3) testifying
truthfully in any legal or administrative proceeding.

 

b.                                      By the Employer.  The Employer promises
that the members of its Board of Directors and all executive officers of the
Employer (collectively, the “Persons to be Advised”) will not, directly or
indirectly, in any capacity or manner, make, cause, encourage or assist to

 

3

--------------------------------------------------------------------------------


 

be made any statements, comments or remarks, whether oral, verbal, in writing or
electronically transmitted, which might reasonably be considered to be
derogatory, defamatory or critical of, or negative towards, or to malign, harm,
defame or damage the reputation and good name of the Executive, nor will they
authorize, condone, or encourage any such disparagement from others. The
Employer will advise the Persons to be Advised that a non-disparagement
agreement is in effect, and will use reasonable efforts to enforce compliance
with this agreement. The Employer shall also direct the Persons to be Advised
not to make, cause, encourage or assist to be made any statements, comments, or
remarks, whether oral, verbal, in writing or electronically transmitted, which
might reasonably be considered to be derogatory, defamatory, or critical of, or
negative towards, or to malign, harm, defame or damage the reputation and good
name of the Executive. Notwithstanding the foregoing agreement, the parties
hereto recognize and acknowledge that the Employer will not be liable for
unauthorized remarks by individuals employed by or otherwise associated with the
Employer, other than the Persons to be Advised and if the Persons to be Advised
are required by any applicable law, regulation, statute, subpoena, court order,
or other compulsory process to disclose information related to the Executive’s
employment, such disclosure of truthful information shall not constitute a
breach of this Agreement. Moreover, this Section 8.b. shall not apply to any
communications (1) between the Employer and its independent public auditors;
(2) necessary to comply fully with all applicable requirements and policies of
federal and state laws; (3) necessary to cooperate fully with any investigation
or request for information from any state or federal governmental agency, stock
exchange, or regulatory organization; (4) necessary in the course of preparing
and filing appropriate tax returns or dealing with federal or state taxing
authorities; or (5) made in connection with any judicial or administrative
proceeding or arbitration with respect to which such communications are
relevant.

 

9.                                       Employer Acknowledgment.  The Employer
acknowledges that, to the extent permitted by applicable law, the Executive
shall continue to be entitled to indemnification by the Employer, and to receive
reimbursements from the Employer for related legal expenses incurred, in
connection with claims made by third parties that arise or have arisen over
actions or inactions respecting the discharge of the Executive’s duties as the
Senior Vice President, Corporate Strategy of the Employer.

 

10.                                 Executive Acknowledgments.

 

a.                                       Executive acknowledges and agrees and
understands that the consideration described in Section 3 is not required by the
Employer’s policies and procedures and that the consideration in Section 3
exceeds any and all pay and benefits to which Employee already may have been
entitled by contract or law and constitutes good, valuable and sufficient
consideration for Employee’s covenants and agreements contained in this
Agreement.

 

b.                                      Except as contemplated by Sections 3 and
4.b. above, Executive acknowledges, understands and agrees that Executive has
been paid in full for all hours that Executive has worked for the Employer and
that Executive has been paid any and all compensation or bonuses which have been
earned by Executive through the date of execution of this Agreement.

 

c.                                       Executive acknowledges and understands
that, notwithstanding any provision of the Employment Agreement to the contrary,
the covenants under Section 11 of the

 

4

--------------------------------------------------------------------------------


 

Employment Agreement, as modified by Subsection a. of Section 8 of this
Agreement, and the remedies provisions of Section 12 of the Employment Agreement
shall remain in full force and effect.

 

d.                                      With respect to the indemnification
obligations of the Employer set forth in Section 9 above, Executive hereby
affirms that he believes that he, at all times as an officer of the Employer,
conducted himself in good faith and reasonably believed his conduct was in the
best interest of the Employer.  Executive hereby undertakes and agrees to repay
to the Employer any and all such amounts, if and to the extent that it is
determined that Executive is not entitled to be indemnified by the Employer. 
Executive shall make any repayment due to the Employer promptly, and in any
event within thirty (30) days, after (1) the disposition, including any appeals,
of the proceedings on account of which payments were made and (2) notification
of the determination by the Employer that he is not entitled to indemnification;
provided, however, that if either the Employer or the Executive files suit
seeking a judicial determination of Executive’s rights to indemnification, any
obligation Executive may have to repay advancements shall be tolled until such
suit is finally adjudicated, including all appeals.

 

e.                                       Executive acknowledges, understands and
agrees that Executive has been notified of Executive’s rights under the Family
and Medical Leave Act (FMLA) and state leave laws.  Executive further
acknowledges, understands and agrees that Executive has not been denied any
leave requested under the FMLA or applicable state leave laws and that, to the
extent applicable, Executive has been returned to Executive’s job, or an
equivalent position, following any FMLA or state leave taken pursuant to the
FMLA or state laws.

 

f.                                         Executive acknowledges, understands
and agrees that it is Executive’s obligation to make a timely report, in
accordance with the Employer’s policy and procedures, of any work related injury
or illness.  Executive further acknowledges, understands and agrees that
Executive has reported to the Employer’s management personnel any work related
injury or illness that occurred up to and including Executive’s last day of
employment.

 

g.                                      Executive acknowledges, understands, and
agrees that Executive has no knowledge of any actions or inactions by any of the
Releasees or by Executive that Executive believes could possibly constitute a
basis for a claimed violation of any federal, state, or local law, any common
law or any rule promulgated by an administrative body..

 

11.                                 Cooperation.  Executive agrees that he will
fully cooperate with the Employer and make himself available to assist the
Employer in transitioning any duties or responsibilities to other employees or
vendors, if necessary.  Executive further agrees that he will fully cooperate
and consult with the Employer, answer questions for the Employer, and provide
information as needed by the Employer from time to time on a reasonable basis,
including but not limited to cooperation in connection with litigation, audits,
investigations, claims, or personnel matters that arise or have arisen over
actions or matters that occurred or failed to occur during Executive’s
employment with the Employer.  Executive agrees to assist the Employer as a
witness or during any audit, investigation, or litigation (including
depositions, affidavits and trial) if requested by the Employer.  Executive
agrees to meet at reasonable times and places with the Employer’s
representatives, agents or attorneys for purposes of preparing for such
activities. To the extent practicable and within the control of the Employer,
the Employer will use reasonable efforts to schedule the timing of Executive’s
participation in any such activities in a reasonable manner to take into account
Executive’s then current employment, and will pay the reasonable documented

 

5

--------------------------------------------------------------------------------


 

out-of-pocket expenses that the Employer pre-approves and that Executive incurs
for travel required by the Employer with respect to those activities.

 

12.                                 Return of Property.  Executive acknowledges,
understands, and agrees that Executive will turn over to Mark M. McMillin,
General Counsel, all documents, files, memoranda, records, Employer confidential
information, credit cards, records, books, manuals, computer equipment, computer
software, pagers, cellular phones, facsimile machines, PDAs and any other
equipment or documents, and all other physical or electronic property of similar
type that Executive received from the Employer and/or that Executive used in the
course of his employment with the Employer and that are the property of the
Employer.  Executive agrees that Executive will not delete, destroy or erase any
data stored on or associated with such property, including but not limited to
data stored on computers, phones, or other electronic devices. Executive further
agrees to return to Mr. McMillin, any and all hard copies of any documents which
are the subject of a document preservation notice or other legal hold and to
notify Mr. McMillin of the location of any electronic documents which are
subject to a legal hold.

 

13.                                 Confidentiality of Agreement.  Executive
acknowledges, understands and agrees that Executive will not hereafter disclose
any information concerning this Agreement to anyone other than Executive’s
immediate family, accountants, attorneys and other professional representatives
who will be informed of and bound by this confidentiality clause.

 

14.                                 Agreement Binding; Governing Law;
Severability.  The Employer and Executive agree that the terms of this Agreement
shall be final and binding and that this Agreement shall be interpreted,
enforced and governed under the laws of the State of Georgia.  The provisions of
this Agreement can be severed, and if any part of this Agreement is found to be
unenforceable, the remainder of this Agreement will continue to be valid and
effective.

 

15.                                 Entire Agreement.  This Agreement sets forth
the entire agreement between the Employer and Executive and fully supersedes any
and all prior agreements or understandings, written and/or oral, between the
Employer and Executive pertaining to the subject matter of this Agreement. 
Notwithstanding the foregoing, this Agreement does not supersede the covenants
under Section 11 of the Employment Agreement, as modified by Subsection a. of
Section 8 of this Agreement and the remedies provisions of Section 12 of the
Employment Agreement, which provisions shall remain in full force and effect,
except as the parties may otherwise hereafter mutually agree in writing.

 

16.                                 Executive’s Attorneys Fees. Executive is
solely responsible for the payment of any fees incurred as the result of an
attorney reviewing this Agreement on behalf of Executive.

 

17.                                 Legally Binding Agreement.  Executive
understands and acknowledges that this Agreement contains a full and final
release of claims against the Employer; and that Executive has agreed to its
terms knowingly, voluntarily, and without intimidation, coercion or pressure.

 

This Agreement includes a release of all known and unknown claims through the
date of this Agreement.  Executive should carefully consider all of its
provisions before signing it. Executive’s signature below indicates Executive’s
understanding and agreement with all of the terms in this Agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Employer have executed this Agreement
effective as of the Effective Date.

 

 

 

THE EMPLOYER:

 

 

 

GLOBAL AVIATION HOLDINGS INC.

 

 

 

 

 

By:

/S/ ROBERT R. BINNS

 

Name:

Robert R. Binns

 

Title:

Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/S/ JEFFREY P. SANBORN

 

Jeffrey P. Sanborn

 

 

 

JANUARY 7, 2011

 

Date Signed

 

7

--------------------------------------------------------------------------------